DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-10, 12-20 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art discloses systems and methods for managing data placement based on a data characteristics via providing a datatype value with a write command from a sender (see, e.g., JOSEPH:Fig 4;¶0042) and determining a datatype at a receiver based on characteristics of the data (see, e.g., PENG:Fig 2;¶0029-0034).  Neither JOSEPH or PENG describe using the file system after receiving a write command from the filesystem. Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific data type tagging mechanisms including receiving, from the file system, a write command comprising a payload, and, responsive to receiving the write command, determining, using the file system, a characteristic of the payload, wherein the characteristic of the payload indicates whether the write command is for data or for metadata, the scope of which is are now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137